DATED THIS 17TH DAY OF AUGUST, 2001


BETWEEN

NU SKIN ENTERPRISES, INC.
(as VENDOR)


AND

KIOW KIM YOON
(as PURCHASER)




--------------------------------------------------------------------------------

SALE & PURCHASE AGREEMENT
(in respect of 600,000 ordinary shares of RM1.00 each in
NU SKIN MALAYSIA HOLDINGS SDN. BHD.)

--------------------------------------------------------------------------------




KHAW & PARTNERS
ADVOCATES& SOLICITORS
KUALA LUMPUR

         THIS AGREEMENT is made this 17th day of August 2001

BETWEEN

NU SKIN ENTERPRISES, INC., a company incorporated in the State of Delaware,
United States of America and having its principal place of business at 75 West
Center Street, Provo, Utah 84601, United States of America of the one part

AND

KIOW KIM YOON, FRANKIE (NRIC No. 570723-08-6077) (Former NRIC No. 5276427) of
27, Jalan Keruing, Kebun-Teh Park, Johor Baru of the other part.


WHEREAS:-

  I. NSMH  


    A)  NSMH is a private limited company incorporated in Malaysia on 3.7.2001.


    B)  As at the date of this Agreement:-


      i) the authorised share capital of NSMH is RM100,000.00 (Ringgit One
Hundred Thousand) divided into 100,000 (One Hundred Thousand) Ordinary NSMH
Shares;


      ii) the issued and paid up share capital of NSMH is RM2.00 (Ringgit Two)
divided into 2 (Two) Ordinary NSMH Shares and held entirely by the VENDOR; and


      iii) NSMH is currently not carrying on any business.


  II. NSM  


    A)  NSM, a wholly owned subsidiary of NSMH, is a private limited company
incorporated in Malaysia in 19.9.1996


    B)  As at the date of this Agreement:-


      i) the authorised share capital of NSM is RM100,000.00 (Ringgit One
Hundred Thousand) divided into 100,000 (One Hundred Thousand) Ordinary NSM
Shares;


      ii) the issued and paid up share capital of NSM is RM2.00 (Ringgit Two)
divided into 2 (Two) Ordinary NSM Shares and held entirely by NSMH; and


      iii) NSMH is currently not carrying on any business.

  III. APPLICATION BY NSM OF A DIRECT SALE LICENCE


    A) NSM is desirous of undertaking a multi-level direct sales business in
Malaysia and is preparing an application for submission to the MDTCA for the
issue by the MDTCA to NSM of a DS Licence.


    B) To fulfil the equity requirements set out by the MDTCA pursuant to the DS
Guidelines, the VENDOR is willing to restructure NSMH (as the holding company of
NSM) and to divest, in the manner described in Recital III(C), its right to 70%
(Seventy percent) of its effective equity shareholdings in NSM to Malaysians,
including 30% (Thirty percent) thereof to Bumiputera Malaysian.


    C) The VENDOR intends, by this Agreement, to divest to the PURCHASER, its
right to 40% (Forty Percent) of the share capital of NSMH as restructured. As
the VENDOR is currently identifying prospective Malaysian Bumiputera investor(s)
with a view to divesting the 10% Block to such investor(s), the PURCHASER
understands and accepts that, following the completion of the sale and purchase
of the Sale Shares, his equity interest in the enlarged share capital of NSMH
will be diluted and so as to maintain the PURCHASER’s shareholdings in NSMH at
40% (Forty Percent), the VENDOR is willing to divest further Ordinary NSMH
Shares to the PURCHASER [or his nominee(s)] upon such terms and conditions to be
agreed upon. The VENDOR is currently in discussion with LEMBAGA TABUNG ANGKATAN
TENTERA with a view to its being the Malaysian Bumiputera investor to take up
the 10% Block pursuant to the proposed divestment.


    D) As currently envisaged, NSM’s equity restructuring exercise for the
purposes of compliance with the DS Guidelines will encompass the following:-


      i) following the grant by MTDCA of the DS Approval, the VENDOR will do the
following acts and things in the following order:-


          a) cause NSMH to increase its authorised share capital to
RM5,000,000.00 (Ringgit Five Million) divided into 2,500,000 (Two Million and
Five Hundred Thousand) Ordinary NSMH Shares and 2,500,000 (Two Million and Five
Hundred Thousand) ICPS;


          b) cause NSMH to increase its issued share capital to RM2,500,000.00
(Ringgit Two Million and Five Hundred Thousand) divided into 2,500,000 (Two
Million and Five
Hundred Thousand) ICPS, all of which are to be subscribed for by the VENDOR at
par payable upon allotment;


          c) cause NSM to increase its authorised share capital to
RM5,000,000.00 (Ringgit Five Million) divided into 5,000,000 (Five Million)
Ordinary NSM Shares;


          d) cause NSM to increase its issued share capital to RM2,500,000.00
(Ringgit Two Million and Five Hundred Thousand) divided into 2,500,000 (Two
Million and Five Hundred Thousand) Ordinary NSM Shares, all of which are to be
subscribed for by NSMH at par payable upon allotment;


          e) convert 1,500,000 (One Million and Five Hundred Thousand) ICPS into
1,500,000 (One Million and Five Hundred Thousand) Ordinary NSMH Shares;


          f) complete in accordance with the provisions of this Agreement, the
sale by the VENDOR to the PURCHASER of the Sale Shares; and


          g) complete in accordance with the provisions of the SPA(Nadzmi), the
sale by the VENDOR to Dato’ Nadzmi of 450,000 (Six Hundred Thousand) Ordinary
NSMH Shares comprising 30% (Thirty Percent) of NSMH’s total issued share capital
immediately upon the completion of SPA(Nadzmi).


      ii) following the fulfilment of all of the conditions precedent contained
in SPA(OBI), the VENDOR will do the following acts and things in the following
order:-


          a) convert 750,000 (Seven Hundred and Fifty Thousand) ICPS held by it
in NSMH into 750,000 (Seven Hundred and Fifty Thousand) Ordinary NSMH Shares;


          b) complete, in accordance with the provisions of SPA(OBI), the sale
by the VENDOR to the Other Bumiputera Investor of the 10% Block; and


          c) divest to the PURCHASER [or his nominee(s)], a further 300,000
(Three Hundred Thousand) Ordinary NSMH Shares so as to maintain his equity
shareholding interest in NSMH at 40% (Forty Percent) of NSMH’s enlarged share
capital.


  IV. AGREEMENT FOR SALE AND PURCHASE OF SALE SHARES


  The PURCHASER wishes to purchase and the VENDOR is willing to sell to the
PURCHASER, the Sale Shares on a willing buyer and willing seller basis at the
Purchase Price upon the terms and subject to the conditions hereinafter
appearing.


  V. SPA(Nadzmi)


  Prior to or simultaneously with the execution of this Agreement, the VENDOR
will enter into the SPA(Nadzmi) whereby the VENDOR will sell to Dato’ Nadzmi,
upon the terms and subject to the conditions therein appearing, 450,000 (Four
Hundred and Fifty Thousand) Ordinary NSMH Shares.


    NOW IT IS HEREBY AGREED as follows:-


  1. DEFINITIONS & INTERPRETATION


  1.1. Definitions


  In this Agreement, unless the context otherwise requires, the following
expressions shall have the meanings set forth opposite such expressions:-


    "Completion" : the completion in accordance with the provisions of this
Agreement of the sale by the VENDOR and the purchase by the PURCHASER of the
Sale Shares


    "Completion Confirmation" : the confirmation (substantially in the form of
"Annexure 1") signed by the Parties upon Completion of the Sale Shares pursuant
to Clause 4.3


    "Completion Date" : the date stipulated by the VENDOR and occurring during
the Completion Period on which Completion takes place


    "Completion Period" : a period of 30 (Thirty) days commencing from the date
on which all of the Conditions Precedent are fulfilled in accordance with the
provisions of this Agreement


    "Conditional Period" : a period of 3 (Three) calendar months commencing from
the date of this Agreement and expiring on a date corresponding to the date of
this Agreement (or such longer period as the Parties may mutually agree upon in
writing)


    "Conditions Precedent" : the conditions set forth in Clauses 2.1.1 to 2.1.4


    "DS Application" : the application by NSM to MDTCA (in terms acceptable to
NSM) for the grant of a DS Licence pursuant to the Direct Sales Act 1993 and the
DS Guidelines


    "DS Approval" : the approval of MDTCA described in Clause 2.1.1 and includes
the reply to an appeal lodged therefor


    "DS Guidelines" : the Guidelines for the Application of a Direct Sale
Licence and the Guidelines on Foreign Participation in Wholesale and Retail
Trade


    "DS Licence" : a multi-level direct sales licence issued pursuant to the
Direct Sales Act 1993


    "Dato' Nadzmi" : DATO' MOHD NADZMI BIN MOHD SALLEH (NRIC No. 540501-03-5293)
of No. 36-1, Jalan PJU8/5B, Perdana Business Centre, Bandar Damansara Perdana,
47820 Petaling Jaya, Selangor Darul Ehsan


    "Effective Clauses" : Clauses 1, 2 and 6 to 19


    "ICPS" : an irredeemable convertible non voting preference share having a
par value of RM1.00 (Ringgit One) each in NSMH


    "Indebtedness" : the Purchase Price and all interest accrued thereon or any
part thereof remaining unpaid by the PURCHASER from time to time to the VENDOR


    "MDTCA" : Ministry of Domestic Trade & Consumer Affairs


    "NSM" : NU SKIN (MALAYSIA) SDN. BHD. (Company No. 402787-V), a company
incorporated in Malaysia under the Companies Act 1965 and having its registered
address at c/o 6th Floor, Menara Boustead, No. 69, Jalan Raja Chulan, 50200
Kuala Lumpur


    "NSMH" : NU SKIN MALAYSIA HOLDINGS SDN. BHD. (Company No. 552189-P), a
company incorporated in Malaysia under the Companies Act 1965 and having its
registered address at c/o 6th Floor, Menara Boustead, No. 69, Jalan Raja Chulan,
50200 Kuala Lumpur


    "Ordinary NSM Share" : an ordinary share having a par value of RM1.00
(Ringgit One) in NSM


    "Ordinary NSMH Share" : an ordinary share having a par value of RM1.00
(Ringgit One) in NSMH


    "Other Bumiputera Investor" : such prospective Malaysian Bumiputera
investor(s) (other than Dato’ Nadzmi) as is identified by and as is acceptable
to the VENDOR to acquire the 10% Block


    "Parties" : the VENDOR and the PURCHASER


    "Party" : either of the Parties


    "PURCHASER" : KIOW KIM YOON, FRANKIE above described


    "Purchase Price" : RM         (Ringgit)
                 )


    "Sale Shares" : 600,000 (Six Hundred Thousand) Ordinary NSMH Shares to be
held by the VENDOR as the beneficial owner thereof following the conversion of
ICPS referred to in Recital III(D)(i)(e)


    "SPA (Nadzmi)" : the sale and purchase agreement for the sale by the VENDOR
and the purchase by Dato’ Nadzmi of 450,000 (Four Hundred and Fifty Thousand)
Ordinary NSMH Shares described in Recital V and includes such variations and
modifications as may be agreed between the parties thereto

    "SPA (OBI)" : the sale and purchase agreement for the sale by the VENDOR and
the purchase by the Other Bumiputera Investor of the 10% Block and includes such
variations and modifications as may be agreed between the parties thereto

    "VENDOR" : NU SKIN ENTERPRISES, INC. above described


  1.2 Interpretation


    1.2.1 The Annexures hereto shall be taken, read and construed as essential
parts of this Agreement. The headings in this Agreement are inserted for
convenience of reference only and shall not be taken, read and construed as
essential parts of this Agreement.


    1.2.2 All references to Annexures, Recitals and Clauses are to be construed
as references to the annexures, recitals and clauses of this Agreement. All
references to provisions of statutes include such provisions as modified,
re-certified or re-enacted. All references to this Agreement include this
Agreement as amended or modified from time to time by written agreement between
the Parties. All references to a natural person shall include such person’s
heirs, personal representatives, successors-in-title and permitted assigns. All
references to a company shall include such company’s successors-in-title and
permitted assigns.


    1.2.3 Except where the context otherwise requires, words applicable to
natural persons include any body of persons, company, corporation, firm or
partnership corporate or incorporate and vice versa; words importing the
masculine gender shall include the feminine and neuter genders and vice versa;
words importing the singular number shall include the plural number and vice
versa.


    1.2.4 Where two or more persons or parties are included or comprised in any
expression, agreements, covenants, terms, stipulations and undertakings
expressed to be made by or on the part of such persons shall, unless otherwise
provided herein, be deemed to be made by and be binding upon such persons
jointly and severally.


    1.2.5 In computing time for the purposes of this Agreement, unless the
contrary intention appears, a period of days from the happening of an event or
the doing of any act or thing shall be deemed to be exclusive of the day on
which the event happens or the act or thing is done and if the last day of the
period is a weekly or public holiday, the period shall include the next
following day which is not a weekly or public holiday.


  2. CONDITIONS PRECEDENT


  2.1 Approvals


  The provisions of this Agreement (save for the Effective Clauses) are
conditional upon the fulfilment of the following conditions within the
Conditional Period:-


    2.1.1 the grant by MDTCA to NSM of its approval for the issue of a DS
Licence upon such terms and conditions acceptable to NSM and the VENDOR;


    2.1.2 the subscription by the VENDOR of 2,500,000 (Two Million and Five
Hundred Thousand) ICPS in NSMH at par payable in full upon allotment;


    2.1.3 the subscription by NSMH of 2,500,000 (Two Million and Five Hundred
Thousand) Ordinary NSM Shares at par to be paid in full upon allotment; and


    2.1.4 the execution by the VENDOR, the PURCHASER and Dato’ Nadzmi of a
Shareholders Agreement (as holders of NSMH Shares) in terms acceptable to the
VENDOR.


  2.2 Fulfilment of the Conditions Precedent


    2.2.1 The VENDOR shall use its best endeavours to procure, at its own costs
and expense, the fulfilment of the Conditions Precedent described in Clause
2.1.2 and 2.1.3.


    2.2.2 The VENDOR shall procure NSM to submit the DS Application to MDTCA.
The PURCHASER shall use its best endeavours to assist NSM to obtain, in a timely
manner, the DS Approval and the issue of the DS Licence.


    2.2.3 Each Party shall promptly sign and do all documents, acts and things
required by applicable laws, regulations and guidelines to be signed and done by
such Party to procure the fulfilment with all due speed of the Conditions
Precedent AND, if so requested by such Party, the other Party shall, upon
written request, provide such information and particulars as may be necessary or
reasonably required to procure the fulfilment of the Conditions Precedent.


  2.3 Approvals deemed unacceptable


  The DS Approval shall be deemed not to be granted and the Conditions Precedent
shall be deemed to be unfulfilled in the following cases:-


    2.3.1 if MDTCA does not grant the DS Approval within the Conditional Period;
and


    2.3.2 if MDTCA grants (within the Conditional Period) the DS Approval upon
terms and/or conditions which are unacceptable to NSM and the VENDOR and upon
any appeal thereof (lodged upon terms and grounds deemed appropriate by NSM and
the VENDOR), the terms and/or conditions of the DS Approval are not modified or
are modified in such manner that they remain unacceptable to NSM and the VENDOR.


  2.4. Waiver & non-fulfilment of Conditions Precedent


    2.4.1 The VENDOR may (but shall not be obliged to) waive or modify (by
written agreement between the Parties) any of the Conditions Precedent referred
to in Clauses 2.1.1 to 2.1.4 whereupon the Condition Precedent concerned shall
be deemed to be (as applicable) deleted or modified as aforesaid.


    2.4.2 If all or any of the Conditions Precedent (as shall not have been
waived pursuant to the foregoing provisions) are not fulfilled within the
Conditional Period, this Agreement shall (unless extended by written consent
between the Parties) become null and void and the respective obligations of the
Parties hereunder (including the Effective Clauses) shall wholly cease and no
Party shall have any claim hereunder against the other Party save in respect of
any antecedent breach of any provision of this Agreement.


  3. AGREEMENT FOR SALE & PURCHASE OF THE SALE SHARES


        Following the fulfilment of the Conditions Precedent, the VENDOR (as the
beneficial owner of the Sale Shares) shall sell to the PURCHASER and the
PURCHASER shall purchase from the VENDOR on a willing buyer and willing seller
basis, the Sale Shares at the Purchase Price and upon the terms and conditions
herein set forth:-

  3.1 free from all charges, liens, equities, third party interest or other
encumbrances whatsoever; and


  3.2 with all rights, benefits and advantages attached thereto including all
dividends and other distributions which may be declared, made or paid in respect
of the Sale Shares subsequent to the Completion Date.


  4. COMPLETION OF THE SALE & PURCHASE OF SALE SHARES


  4.1 Completion Date


  If the Conditions Precedent are fulfilled (in accordance with the provisions
of this Agreement) within the Conditional Period, completion of the sale and
purchase hereunder of the Sale Shares shall take place simultaneously with the
completion of SPA(Nadzmi) on the Completion Date at Khaw & Partners’ office at
6th Floor, Menara Boustead, No. 69, Jalan Raja Chulan, 50200 Kuala Lumpur (or
such other place acceptable to the PURCHASER as the VENDOR may nominate.


  4.2 VENDOR's obligations on Completion


         Unless the Parties otherwise agree in writing, the VENDOR shall, at
Completion:-

    4.2.1 convert 1,500,000 (One Million and Five Hundred Thousand) ICPS in NSMH
held by the VENDOR into 1,500,000 (One Million and Five Hundred Thousand)
Ordinary NSMH Shares;


    4.2.2 cause NSMH to issue directly to the PURCHASER, such number of Ordinary
NSMH Shares (as converted) as is equivalent to the Sale Shares;


    4.2.3 cause NSMH to deliver to the PURCHASER, the original share
certificate(s) to the Sale Shares issued in the name of the PURCHASER; and


    4.2.4 cause the appointment of the PURCHASER as a director of NSMH and NSM
(subject to the PURCHASER’s delivery to the VENDOR not less than 7 (Seven) days
prior to the Completion Date, of 3 (Three) copies of Forms 48A of the Companies
Regulations 1966 duly completed and sworn by the PURCHASER for his appointment
as director of NSMH and NSM


  4.3 Completion Confirmation


    4.3.1 Following and subject to Completion, the Parties shall execute the
Completion Confirmation.


    4.3.2 The execution by a Party of the Completion Confirmation pursuant to
Clause 4.3.1 shall be without prejudice to the other Party’s rights and remedies
in this Agreement against the first mentioned Party none of which rights shall
be deemed to be thereby waived or varied by the second mentioned Party.


  4.4 Other acts & things


  The VENDOR shall also execute and do, all such other documents, acts and
things (if any) as the PURCHASER may reasonably require of the VENDOR to perfect
the right, title and interest of the PURCHASER in and to the Sale Shares.


  4.5 No Partial Completion


         Unless the VENDOR otherwise agrees in writing:-

    4.5.1 the PURCHASER shall not be entitled to complete the purchase of some
only of the Sale Shares and the failure by the PURCHASER to complete the
purchase hereunder of any number of the Sale Shares shall accordingly be
construed as a failure to complete in respect of all of the Sale Shares; and


    4.5.2 the VENDOR shall be entitled, notwithstanding any provisions to the
contrary herein, to terminate this Agreement if the PURCHASER fails to complete
the purchase of all of the Sale Shares.


  5. PURCHASE PRICE


  5.1 Payment of the Purchase Price


    5.1.1 The PURCHASER acknowledge that such part of the Purchase Price
remaining unpaid by the PURCHASER to the VENDOR on the Completion Date shall
constitute a valid debt payable by the PURCHASER to the VENDOR upon demand by
the VENDOR. At the request of the PURCHASER, the VENDOR agrees to the
application by the PURCHASER of all dividends and other cash distributions (if
any) made by NSMH from time to time towards payment of the Indebtedness.


    5.1.2 The PURCHASER agrees and undertakes with the VENDOR that the PURCHASER
shall:-


      i) pay the Indebtedness to the VENDOR upon demand by the VENDOR; and


      ii) until the Indebtedness shall be paid in full by the PURCHASER to the
VENDOR, direct and authorise NSMH to pay directly to the VENDOR, all such
dividends and other cash distributions (if any) as are payable by NSMH to the
PURCHASER.


  5.2 Interest


    5.2.1 The PURCHASER shall pay to the VENDOR, interest on such part of the
Purchase Price remaining unpaid from time to time at the rate of 12% (Twele
Percent) per annum calculated from the due date for payment of the Purchase
Price and until the date of full payment thereof.


    5.2.2 The PURCHASER agrees that any payment made by or on behalf of the
PURCHASER towards payment of the Indebtedness shall firstly be utilised towards
settlement of the interest charged pursuant to Clause 5.2.1.


  5.3. Indebtedness as debt


  The PURCHASER acknowledges that such part of the Indebtedness as remains
unpaid from time to time by the PURCHASER to the VENDOR shall constitute a valid
debt payable by the PURCHASER to the VENDOR in accordance with the provisions
hereof and all such other documents as may be agreed upon by the Parties with or
without others.


  5.4. Security  


  Until the full payment of Indebtedness to the VENDOR, the PURCHASER shall
create in favour of and grant to the VENDOR and/or the VENDOR’s nominee, such
security interest (including a charge) and powers and rights over inter alia the
Sale Shares and execute and perfect such security documentation (including a
memorandum of charge in such terms and conditions acceptable to the VENDOR) as
the VENDOR may require to secure the payment of the Indebtedness.


  5.5 Certificate


  A certificate duly signed by the VENDOR stating the amount of the Indebtedness
payable by the PURCHASER to the VENDOR from time to time and at any time shall
be final, conclusive and binding on the PURCHASER and shall not, in the absence
of manifest error, be questioned on any account.


  6. PARTIES' RESPECTIVE WARRANTIES


  6.1 VENDOR's WARRANTIES


         The VENDOR hereby represents and warrants to the PURCHASER that:-

    6.1.1 the statements in Recital I, II, III(A) and V are true and accurate;


    6.1.2 the VENDOR will, at Completion, be the beneficial owner of the Sale
Shares; and


    6.1.3 the Sale Shares are free from all charges, liens, equities, third
party interest or other encumbrances whatsoever.


  6.2. PURCHASER's Warranties


         The PURCHASER hereby represents and warrants to the PURCHASER that:-

    6.2.1 the PURCHASER is not a bankrupt and has not committed any act of
bankruptcy;


    6.2.2 the PURCHASER has not committed any criminal offence;


    6.2.3 the PURCHASER and his legal, financial and other advisors (if any)
have the financial and business experience to make an informed decision for an
investment and acquisition of the Sale Shares and the PURCHASER together with
such advisors has evaluated the feasibility of an acquisition of or investment
in the Sale Shares;


    6.2.4 the PURCHASER and his legal, financial and other advisors (if any)
have had ample opportunity to investigate the proposed business of NSMH and NSM
and to review all relevant documents and to ask all such questions of such
persons and representatives of the VENDOR as the PURCHASER and its advisors
consider necessary for purposes of making an informed decision for an investment
in and acquisition of the Sale Shares;


    6.2.5 the PURCHASER has determined on the basis of his own investigation
that the Purchase Price is fair and a reasonable valuation of the Sale Shares;


    6.2.6 except for the representations and warranties contained in this
Agreement, the PURCHASER is not relying on any representation or warranty
(whether given by the VENDOR or otherwise) in making his decision to invest in
and to acquire the Sale Shares; and


    6.2.7 that the PURCHASER is purchasing the Sale Share for his own account,
for investment purposes only, not for the account of any other person and not
with a view to the distributions, assignment or resale thereof to others.


  6.3 Subsistence of warranteis


  The representations, warranties and agreements given or made by the respective
Parties under this Agreement shall remain in full force and effect and shall
continue to subsist hereafter notwithstanding Completion which will take place
on the basis of the statements made herein.


  6.4. Breach of warranty before Completion


  If prior to Completion, any of the representations and warranties on the part
of a Party have not been carried out or complied with or are in any material
respects untrue or incorrect (and in respect of any breach which is capable of
remedy, such Party have failed to remedy such breach within 14 (Fourteen) days
after the other Party’s written notice to the first mentioned Party requiring
the same to be remedied) the second mentioned Party shall be entitled by notice
in writing to the first mentioned Party to terminate this Agreement (without
prejudice to the second mentioned Party’s rights and remedies at law and
hereunder in respect of the first Party’s misrepresentation and/or breach of
warranty).


  7. NOTICES


  7.1 Written notices


  Any notice or request with reference to this Agreement shall be in writing
signed by the Party by whom it is served or by its solicitors and shall be
deemed to be sufficiently served or given for all purposes herein on the Party
to whom it is served if it is left by hand at or sent by commercial courier,
registered post or facsimile (with copy by hand or commercial courier or
ordinary or registered post) to (as applicable) the address of the Party to whom
it is sent as set out below or the registered office for the time being of such
Party or such other address as one Party may from time to time notify to the
other Party in writing.


    7.1.1 to the VENDOR

NU SKIN ENTERPRISES, INC.
75 West Center Street
Provo, Utah 84601,
United States of America
Telefax: 00 1 801 345 3899
Attn: ............................



    7.1.2 to the PURCHASER

NU SKIN ENTERPRISES, INC.
KIOW KIM YOON, FRANKIE
5-C, Heng Fa Villa
100, Shing Tai Road
Hong Kong
Telefax: 00 852 2898 8271



  7.2 Time of service


    A notice sent:-


    7.2.1 by facsimile (and confirmed by the delivery of a copy thereof by hand
or commercial courier or ordinary or registered post) shall be deemed to have
been served and received upon completion of the effective transmission of such
notice and a written record of the transmission is printed out from the sender’s
facsimile machine;


    7.2.2 by ordinary or registered post within Malaysia shall be deemed to have
been served and received on the 3rd (Third) day occurring after the date on
which it is posted;


    7.2.3 by an ordinary or registered post outside Malaysia shall be deemed to
have been served and received on the 10th (Tenth) day occurring after the date
on which it is posted;


    7.2.4 by hand or commercial courier shall be deemed to have been served at
the time of delivery of the notice.


  8. COSTS


  8.1 Solicitors costs


        Each Party shall bear its own solicitors’ costs of and incidental to
this Agreement.

  8.2 Stamp duty on purchase of Sale Shares


  As the intended purchaser hereunder of the Sale Shares, the PURCHASER shall
bear the stamp duty chargeable on this Agreement and its acquisition of the Sale
Shares (if any) and all other relevant documents incidental to this Agreement
and, if relevant, any penalties for late stamping.


  9. TIME


    Time wherever mentioned shall be the essence of this Agreement


  10. AUTHORITY TO EXECUTE AGREEMENT


    Each of the Parties warrants to the other Party:-


    10.1 that it has (as applicable) the power, authority and capacity to enter
into and to execute and deliver this Agreement and to carry the terms hereof
into effect; and


    10.2 that it agreements and undertakings as contained in this Agreement
constitute legal, valid and binding obligations on it in accordance with the
provisions herein.


  11. GOVERNING LAW & JURISDICTION


        This Agreement is governed by the laws of Malaysia and subject to Clause
12, the Parties submit themselves and their assets to the non-exclusive
jurisdiction of the courts in Malaysia.

  12. ARBITRATION


  12.1 Reference to Arbitration


  Any dispute or difference which may arise between the Parties at any time
hereafter whether during the continuance in force of this Agreement or upon or
after its termination, touching any matter or thing herein contained or the
operation or construction of this Agreement or any matter or thing in any way
connected with, arising from or in relation to this Agreement or the rights,
duties, liabilities of the Parties hereunder shall be finally settled by
arbitration in accordance with the United Nations Commission on International
Trade Law Arbitration Rules 1976.


  12.2 Arbitral Proceedings


  A reference to arbitration shall be to 3 (Three) arbitrators. The arbitration
shall be held in Provo, Utah, United States of America and the language to be
used in the arbitral proceedings shall be English.


  12.3 Interim remedies


  Pending the establishment of the arbitral tribunal, the Parties may apply to
the courts in Malaysia (which shall be a non-exclusive jurisdiction) for the
grant of interim injunctions and orders for the protection and preservation of
property subject of or relating to this Agreement.


  13. NO WAIVER


        Knowledge or acquiescence by any Party of or in any breach of any of the
terms, conditions or covenants herein contained shall not operate as or be
deemed to be a waiver of such terms, conditions or covenants or any of them and
notwithstanding such knowledge or acquiescence, such Party shall be entitled to
exercise such Party’s rights under this Agreement and to require strict
performance by the other Parties of the terms, conditions and covenants herein.

  14. AMENDMENTS


        Any amendment or alteration to or modification of any part of this
Agreement shall be conferred upon and determined in writing by mutual
consultation between the Parties.

  15. SEVERABILIITY


        Any term, condition, stipulation, provision, covenant or undertaking in
this Agreement which is illegal, void, prohibited or unenforceable shall be
ineffective to the extent of such illegality, voidness, prohibitions or
unenforceability without invalidating the remaining provisions hereof, and any
such illegality, voidness, prohibition or unenforceability shall not invalidate
or render illegal, void or unenforceable any other term, condition stipulation,
provision, covenant or undertaking herein contained.

  16. ENTIRETY OF AGREEMENT


        This Agreement constitutes the sole and entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
proposals, negotiations and understandings whether written or oral between the
Parties with respect to the subject matter hereof.

  17. NON-ASSIGNABILITY


        No Party shall be entitled to assign such Party’s rights and/or
obligations hereunder without the prior written consent of the other Party.

  18. SUCCESSORS-IN-TITLE


        This Agreement shall be binding on the successors-in-title and permitted
assigns of the VENDOR and the heirs, personal representatives and permitted
assigns of the PURCHASER.

  19. COUNTERPARTS


        This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the
Parties may execute this Agreement by signing any such counterpart.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have hereunto executed this Agreement the day and
year first above written.

SIGNED BY
D. MATTHEW DORNY
for and on behalf of
NU SKIN ENTERPRISES, INC.
the VENDOR aforesaid
in the presence of:-

.......................................
signature of witness

Name:
Passport No:


SIGNED BY
KIOW KIM YOON
the PURCHASER aforesaid
in the presence of:-                          )          
.............................................
                                                                     
           Kiow Kim Yoon


.......................................
signature of witness

Name:
Passport No:

--------------------------------------------------------------------------------


This is the execution page of the Sale and Purchase Agreement dated the         
day of           2001 between NU SKIN ENTERPRISES, INC. and KIOW KIM YOON,
FRANKIE in respect of the sale and purchase of shares in NU SKIN MALAYSIA
HOLDINGS SDN. BHD.


"Annexure 1" to the Sale and Purchase Agreement dated the        day of
         2001 between NU SKIN ENTERPRISES, INC. and KIOW KIM YOON, FRANKIE


FORM OF COMPLETION CONFIRMATION

COMPLETION CONFIRMATION
issued pursuant to Clause 4.3 of the Sale and Purchase Agreement dated
........................ ("SPA") between:-

i) NU SKIN ENTERPRISES, INC ("VENDOR"); and
ii) KIOW KIM YOON, FRANKIE ("PURCHASER")

--------------------------------------------------------------------------------

1.           We, the parties to the SPA hereby CONFIRM that Completion (as
defined in the SPA) has taken place in accordance with the provisions of the SPA
on the date of this confirmation.

2.          The PURCHASER's CONFIRMS:-

2.1          its receipt from the VENDOR of the original share certificate(s) to
the Sale Shares issued in the name of the PURCHASER; and

2.2          that the PURCHASER has been appointed as a director of NSMH and
NSM.

3.          All expressions used in this Completion Confirmation and defined in
the SPA shall have the meanings given to them by the SPA.

Dated this       day of                   2001

VENDOR:-



                                  
D. MATTHEW DORNY
for and on behalf of
NU SKIN ENTERPRISES, INC. PURCHASER:-



                                  
KIOW KIM YOON, FRANKIE
